Citation Nr: 1021314	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for abdominal aneurysm, 
to include as due to exposure to herbicides or as secondary 
to service-connected diabetes mellitus.

2.   Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides or as secondary to 
service-connected diabetes mellitus.

3.  Entitlement to service connection for renal dysfunction, 
to include as due to exposure to herbicides or as secondary 
to service-connected diabetes mellitus.

4.  Entitlement to service connection for prostate 
disability, to include as due to exposure to herbicides or as 
secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for respiratory 
disability (including chronic obstructive pulmonary disease, 
asthma and emphysema), to include as due to exposure to 
herbicides or as secondary to service-connected diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active military service from March 1961 to 
March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The Veteran testified before the 
undersigned at a hearing held at the RO in March 2010. 

The record shows the Veteran originally perfected an appeal 
as to the matter of entitlement to a higher rating for low 
back disability.  In January 2010, the RO increased the 
evaluation assigned that disorder to 40 percent.  The RO 
noted that the Veteran had indicated he believed the disorder 
was 20 percent disabling, and the RO consequently informed 
him that the award of a 40 percent evaluation resolved his 
appeal as to that issue.  The Veteran has not at any point 
disputed the RO's conclusion.  The Board accordingly will not 
further address the evaluation assigned the low back 
disorder.

The Board also notes that the Veteran, through his 
representative in a June 2008 statement, withdrew his appeal 
as to the abdominal aneurysm matter.  Although his request 
was written prior to the issuance of the June 2008 statement 
of the case, it was not received until after the statement of 
the case was issued, and on his VA Form 9 thereafter 
received, the Veteran indicated that he wished to appeal all 
of the issues listed in the statement of the case.  For this 
reason, the Board finds that the Veteran continues to pursue 
appellate review of service connection for abdominal 
aneurysm.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the disorders at issue either 
originated in service, were caused by exposure to herbicides 
in service, or were caused or chronically worsened by 
service-connected diabetes mellitus.

The service treatment records show that in 1973, the Veteran 
was found on cardiac catheterization to have hemodynamically 
insignificant aortic stenosis with mild aortic insufficiency 
(service connection for this disorder is not in effect).  He 
was thereafter monitored for a heart murmur.  His blood 
pressure readings were typically below 140/90, except during 
exercise stress tests, but a blood pressure of 180/78 was 
recorded in June 1976; a blood pressure of 166/90 was 
recorded in April 1977; and a blood pressure of 144/80 was 
recorded on another occasion.  He was not diagnosed as having 
hypertension in service.  The Veteran experienced one episode 
of prostatitis in the early 1970s.  In August 1967, a 
diagnostic study of his abdomen was negative for any 
abnormalities.

During a June 1981 VA examination, the Veteran's blood 
pressure was recorded as 120/88.

On file are VA treatment records for 2006 to 2008.  The 
records note historically that in 2000, the Veteran was 
started on lisinopril, following which his creatinine levels 
jumped.  The records note that in 2003, his creatinine levels 
were again elevated, and he thereafter underwent renal 
angiograms which revealed stenosed renal arteries in the 
right kidney; he underwent angioplasty of the superior renal 
artery, and stenting of the inferior artery.  The records 
suggest that the stenosis was felt to be due to 
hypertension/renovascular disease.  In April 2006, a renal 
ultrasound incidentally revealed the presence of an abdominal 
aneurysm, as well as left hydronephrosis.  In 2007, the 
Veteran was noted to have found to have benign prostatic 
hypertrophy (with minimal symptoms), and noted to have renal 
artery stenosis, and mild left hydronephrosis of unknown 
etiology.  He was noted to have a history of hypertension 
secondary to the renal artery stenosis.

During his March 2010 hearing, the Veteran testified that he 
was first determined to have hypertension in 1995 when he 
started treatment at VA facilities.

Given the Veteran's testimony and the historical references 
in the VA treatment records on file, it is clear that there 
are outstanding and pertinent VA treatment records.  The 
Board finds that remand is required to obtain any such 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
Board notes that it remains unclear precisely which VA 
medical facilities the Veteran visited through the years, and 
that on remand he should cooperate in providing that 
information.

The record reflects that the Veteran attended a VA 
examination in November 2007 to address the etiology of his 
disorders.  After reviewing the claims file and examining the 
Veteran, the examiner concluded that hypertension pre-dated 
the diabetes mellitus and therefore was not caused by the 
latter disorder, and that the renal dysfunction, the 
abdominal aneurysm, and the respiratory disability was not 
caused by diabetes.  The examiner notably did not address 
whether the Veteran's diabetes mellitus aggravated the 
conditions at issue.  See generally, Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc)).  As the VA examination therefore 
is deficient, the Board finds that another examination is 
necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, this case is REMANDED to the RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should contact the Veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims, to specifically include any VA 
medical facilities since 1995.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.
  
3.  Then, the RO should arrange for the 
Veteran to undergo a VA examination to 
determine the nature, extent and etiology 
of his abdominal aneurysm; the nature, 
extent and etiology of his hypertension; 
the nature, extent and etiology of his 
renal dysfunction; the nature, extent and 
etiology of his prostate disability; and 
the nature, extent and etiology of his 
respiratory disability.  All indicated 
studies should be performed.  

A.  With respect to the abdominal 
aneurysm, the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the disorder is 
etiologically related to service, or 
was caused or chronically worsened 
by service-connected disability 
(particularly diabetes mellitus).  

B.  With respect to hypertension, 
the examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the disorder is etiologically 
related to service or manifest 
within one year of discharge 
therefrom, or was caused or 
chronically worsened by service-
connected disability (particularly 
diabetes mellitus).  

C.  With respect to renal 
dysfunction, the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the disorder is 
etiologically related to service or 
manifest within one year of 
discharge therefrom, or was caused 
or chronically worsened by service-
connected disability (particularly 
diabetes mellitus).  

D.  With respect to prostate 
disability, the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the disorder is 
etiologically related to service, or 
was caused or chronically worsened 
by service-connected disability 
(particularly diabetes mellitus).  

E.  With respect to any respiratory 
disability identified, the examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that such disorder 
is etiologically related to service, 
or was caused or chronically 
worsened by service-connected 
disability (particularly diabetes 
mellitus).  

The rationale for all opinions expressed 
should be explained.  The Veteran's 
claims files must be made available to 
the examiner.  

4.  Thereafter, the RO should review the 
claims files and ensure that the above 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issues 
on appeal.

If the benefits sought on appeal are not granted to the 
Veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the Veteran and his 
representative an appropriate opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims 


	(CONTINUED ON NEXT PAGE)
that are remanded by the Board or by the Court for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

